ITEMID: 001-95048
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: ERKUS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicant, Mr Ersin Erkuş, is a Turkish national who was born in 1985 and lives in Izmir. He was represented before the Court by Mr S. Çetinkaya, a lawyer practising in Izmir.
On 20 August 2002 the applicant, who was seventeen years old at the time, and three other persons were arrested by officers from the Narlıdere police station in Izmir on suspicion of having been involved in a theft. According to the arrest report, during their arrest the arrestees cut themselves with pieces of glass which they had on them in protest at their arrest. The arrest report was not signed by the applicant or the other arrestees.
On the same day the applicant was examined by a doctor, who noted a graze of 1x2 cm on his left shoulder blade. The doctor also noted that the applicant was not fully conscious.
On 21 August 2002 the applicant was once again examined by a doctor, who noted that there were incisions on the applicant’s abdomen and two superficial grazes of 1 cm on his left shoulder blade and left shoulder. According to the medical report, the applicant stated to the doctor that the incisions had occurred when he had cut himself. He further stated he had been hit on the head. Noting that the applicant was not fully conscious, the doctor referred the applicant to a hospital for a neurological consultation.
On the same day the applicant underwent a neurological examination, following which the director of the Izmir branch of the Forensic Medicine Institute informed the police that no objective neuropathological finding had been observed on the applicant and that there had not been any trace of trauma on the applicant’s head. The director further informed that there was a graze of 1 cm on the applicant’s left shoulder. The applicant was subsequently detained within the context of the criminal proceedings brought against him, which resulted in his acquittal on 12 May 2003.
Meanwhile, on 14 October 2002 the applicant submitted to the Izmir public prosecutor’s office that he had been beaten while in police custody. He claimed that the police officers had thrown him on to the floor and kicked him. He had also been hit on the head. In support of his allegations, the applicants referred to the grazes found on his left shoulder blade and left shoulder. The applicant noted that one police officer, İ.S., had rescued him from another officer who had been beating him. On an unspecified date one of the other arrestees, S.A., also made a formal allegation of ill-treatment.
On 13 March 2003 the Izmir public prosecutor filed a bill of indictment with the Izmir Criminal Court of First Instance, charging eight police officers with inflicting ill-treatment upon the applicant and S.A.
During the trial, the Izmir Criminal Court heard the complainants, the accused and certain witnesses, including S.A.’s brother, who noted that S.A. had been under the influence of drugs and had not been ill-treated when he had seen him in the police station. A certain O.Y. submitted that he was a friend of the applicant and that he had not observed that any illtreatment had been inflicted on the applicant when he had gone to the police station. Finally, İ.S. stated before the court that he had not been in the police station on 20 August 2002. The court also took the medical reports of 20 and 21 August 2002 into consideration.
On 23 December 2003 the Izmir Criminal Court acquitted the police officers, holding that there was insufficient evidence against them. The court noted that the complainants’ statements had been contradictory and that the witness statements did not correspond to the complainants’ allegations.
The applicant appealed. On 23 May 2006 the Court of Cassation upheld the judgment of the first-instance court.
